In an action, inter alia, to recover damages for breach of a collective bargaining agreement, the defendant appeals from a judgment of the Supreme Court, Queens County (Posner, J.), entered May 26, 1999, which, after a nonjury trial on the issue of damages, is in favor of the plaintiff and against him in the principal sum of $105,297.
*224Ordered that the judgment is affirmed, with costs.
The Supreme Court properly admitted into evidence the plaintiffs summary charts, which were the plaintiffs Exhibits 2B through 4. Under the circumstances of this case, the Supreme Court did not err in basing its award upon those exhibits (see, Clark-Fitzpatrick, Inc. v State of New York, 258 AD2d 431; see also, Suffolk County Bldrs. Assn, v County of Suffolk, 46 NY2d 613, 621; Berley Indus. v City of New York, 45 NY2d 683, 686).
The appellant’s remaining contentions are without merit. Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.